Title: “Dialogue Entre La Goute et M. F.,” [before 17 November 1780]
From: Franklin, Benjamin
To: 


The gout that attacked Franklin in mid-October was so debilitating that for two weeks he was confined to bed with constant pain and fever, “unable to write or think.” By November 13 the most acute phase of the attack had subsided. He slowly resumed his correspondence and occasionally ventured out of bed with the aid of a pair of crutches. By November 17, when he sent this bagatelle to Madame Brillon, he reported feeling much better: free from pain, but still weak.
Madame Brillon, from her own sickbed, had sent him a balm of flattery: “Le Sage et la Goutte,” a poem in which Franklin’s well-reasoned arguments outwit the scourge’s petty moralizing. Franklin was hardly feeling triumphant, however. In his reply, this light-hearted dialogue, Madame Goutte never yields her position of superiority. By means of frequent, torturous “corrections,” motivated (she insists) by her most sincere friendship, she forces him to realize that his clever arguments are merely excuses, and no match for her truths.
In this discussion of whether the gout was friend or foe, Franklin and Madame Brillon were echoing a medical debate of their century. No one knew, as Franklin wrote his sister, whether gout was “a Disease or a Remedy,” an affliction or a prophylactic. Should one seek a cure, or live in the knowledge that the pain was a sign of health? Franklin, at least, was in favor of seeking relief, and had traded ideas on treatment with Alexander Small a few months earlier.
As he did with so many of his bagatelles, Franklin used this one as an opportunity to improve his language skills. Did he draft it in English, and then work on a translation? No English draft survives, and we have only one page of his original French version, written in pencil. What we publish below is the fair copy of that French draft made by L’Air de Lamotte. The manuscript was then subjected to a number of editors. Franklin gave it first to Cabanis, who corrected the grammar and suggested more idiomatic turns of phrase that would eliminate anglicisms. The marked-up text was then sent to Madame Brillon on November 17. She, in turn, railed against the unnamed “corrigeur” and his so-called improvements in a series of notes she squeezed into the margins.
This manuscript, therefore, presents a number of textual problems which we treat in the following way. We print in italic those of Cabanis’ suggestions that Franklin accepted. Many are simply corrections of spelling or grammar. In cases where the changes are more substantial, we provide Franklin’s original wording in annotation. When Franklin rejected a suggestion, we retain what he preferred without comment. Madame Brillon’s marginal notes are given in our footnotes.
In the spring of 1784, Franklin printed the “Dialogue,” as well as the poem that elicited it, on his Passy press. This is evidently when he conceived the idea of collecting all his bagatelles together as a keepsake. He printed them as individual pamphlets and probably presented them unbound to his friends. The two surviving collections—at Yale and the Bibliothèque nationale—were bound at a later date, and the order of items (as well as the contents) varies. Both copies begin, however, with the “Dialogue Entre La Goute et M. F.,” because the first page of that pamphlet was the title page for the whole collection. Devoid of ornament, it announces quite simply, “BAGATELLES.”
 

  [before November 17, 1780]
  Dialogue entre La Goute et M. F.à Minuit le 22. Oct. 1780.

M. F.
Eh! Oh! Eh! Mon Dieu! qu’ai-je fait pour mériter ces Soufrances cruelles?


La Goute.
Beaucoup de choses. Vous avez trop mangé, trop bu, & trop indulgé vos jambes en leur Indolence.*


M. F.
Qui est-ce qui me parle?


La G.
C’est moi-même, la Goute.


M. F.
Mon Ennemie en Personne!


La G.
Pas votre Ennemie.


M. F.
Oui mon Enemie; car non seulement vous voulez me tuer le Corps par vos Tourmens, mais vous tâchez aussi de detruire ma bonne Réputation. Vous me representez comme un Gourmand et un Ivrogne. Et tout le monde qui me connoit, sçait qu’on ne m’a jamais accusé auparavant d’être un homme qui mangeoit trop, ou buvoit trop.


La G.
Le Monde peut juger comme il lui plait; il a toujours beaucoup de Complaisance pour lui même, et quelquefois pour ses Amis. Mais je sçais bien, moi, que ce qui n’est pas trop boire, ni trop manger pour un homme qui fait raisonablement d’Exercice, est trop pour un homme qui n’en fait point.*


M. F.
Je prends—Eh! Eh!—autant d’Exercice—Eh!—que je puis, Madame la Goute. Vous connoissez mon Etat Sedentaire; et il me semble, qu’en conséquence vous pourriez, Madame la Goute, m’épargner un peu, considerant que ce n’est pas tout à fait ma faute.


La G.
Point du tout. Votre Rhétorique & votre Politesse sont également perdues. Votre Excuse ne vaut rien. Si votre Etat est sedentaire, vos Amusements, vos Recréations doivent être actifs. Vous devez vous promener à Pied ou à Cheval, ou si le Tems vous en empêche, jouer au Billard. Mais examinons votre Cours de vie. Quand les Matinées sont longues et que vous avez assez de tems pour vous promener, qu’est ce que vous faites? Au lieu de gagner de l’Appetit pour votre dejeuner par un éxercice salutaire, Vous vous amusez à lire des Livres, des Brochures, ou Gazettes dont la pluspart n’en valent pas la peine. Vous dejeunez neanmoins largement; Quatre Tasses de Thé à la Crême avec une ou deux grandes Tartines de Pain et de Beurre couvertes de Tranches de Beuf fumé, qui je crois ne sont pas les choses du monde les plus faciles à digérer. Tout de suite vous vous placez à votre Bureau, vous y écrivez, ou vous parlez aux gens qui viennent vous chercher pour affaires. Cela dure jusqu’à une Heure après midi sans le moindre Exercice de Corps. Mais tout cela je vous le pardonne, parceque cela tient comme vous dites, à votre [Franklin’s italics:] Etat Sedentaire. Mais après diner, que faites vous? Au lieu de vous promener dans les beaux Jardins de vos Amis chez lesquels vous avez diné, comme font les Gens sensés Vous voilà établi à l’Echiquier jouant aux Echecs, où on peut vous trouver deux ou trois Heures. C’est là votre Recréation éternelle. La Recréation qui de toutes est la moins propre à* un homme Sedentaire; parce qu’au lieu d’accelerer le mouvement des fluides, il demande une Attention si forte et si fixe, que la Circulation est retardée & les Secretions internes empechées. Enveloppé dans les Speculations de ce miserable jeu, vous detruisez votre Constitution. Que peut-on attendre d’une telle façon de vivre, sinon un Corps plein d’humeurs Stagnantes prêtes à se corrompre, un Corps prêt à tomber en toutes sortes de maladies dangereuses, Si moi la Goute, je ne viens pas de tems en tems à votre Secours pour agiter ces humeurs et les purifier ou dissiper? Si c’étoit dans quelque petite Rue ou Coin de Paris, depourvu de promenades, que vous passiez quelque tems aux Echecs après diner, vous pourriez dire cela en Excuse: Mais c’est la même chose à Passy, à Auteuil, à Montmartre, à Epinay, à Sanoy, où il y a les plus beaux Jardins & Promenades & belles Dames, l’Air le plus pur, les Conversations les plus agréables, les plus instructives, que vous pouvez avoir tout en vous promenant, mais tous sont negligés, pour cet abominable jeu d’Echecs. Fi donc, M. Franklin! Mais en continuant mes Instructions, J’oubliois de vos donner vos Corrections. Tenez cet Elancement; & celui


M. F.
Oh! Eh! Oh! Ohhh! — Autant que vous voudrez de vos Instructions, Me. La Goute, même de vos Reproches, mais de grace plus de vos Corrections.


La G.
Tout au contraire, je ne vous rabattrois pas le quart d’une. Elles sont pour votre bien. Tenez.



M. F.
Oh! Ehhh! Ce n’est pas juste de dire que je ne prends aucun Exercice. J’en fais souvent dans ma voiture, en sortant pour aller à diner, & en revenant.


La G.
C’est de tous les Exercices imaginables le plus léger et le plus insignifiant, que celui qui est donné par le Mouvement d’une voiture suspendue sur des Ressorts. En observant la Quantité de chaleur obtenue des differentes Especes de mouvement, on peut former quelque Jugement de la quantité d’Exercice qui est donnée par chacun. Si, par Exemple, vous sortez à pied en hiver, avec les Pieds froids, en marchant une Heure, vous aurez vos Pieds et tout votre Corps bien échauffés. Si vous montez à Cheval, il faut troter quatre heures avant de trouver le même Effet. Mais si vous vous placez dans une telle Voiture, vous pouvez voyager toute une Journée et entrer votre derniere Auberge avec vos Pieds encore froids.— Ne vous flattez donc pas qu’en passant une demie-heure dans votre Voiture vous preniez de l’Exercice. Dieu n’a pas donné des Voitures à Roues à tout le Monde, mais il a donné à chacun deux Jambes qui sont des Machines infiniment plus commodes et plus Serviables; soyez en reconnoissant, et faites usage des votres. Voulez vous savoir comment elles font circuler vos fluides en même tems qu’ elles vous transportent d’un lieu à un autre, pensez que quand vous marchez, tout le poids de votre Corps est jetté alternativement sur l’une et l’autre Jambe; cela presse avec grande force sur les Vaisseaux du Pied & refoule ce qu’ils contiennent. Pendant que le Poids est ôté de ce Pied et jetté Sur l’autre, les Vaisseaux ont le tems de se remplir, et par le Retour du Poids ce refoulement est repeté, ainsi la Circulation du sang est accélerée en marchant. La Chaleur produite en un certain Espace de tems est en raison de l’Accélération, les Fluides sont battus les Humeurs attenuées, les Secretions facilitées, et tout va bien. Les joues prennent du Vermeil, et la Santé est établie. Regardez votre Amie d’Auteuil, une Femme qui a reçu de la Nature plus de Sience vraiment utile, qu’une demi-douzaine ensemble de vous Philosophes pretendus n’en n’ont tiré de tous vos Livres. Quand elle voulut vous faire l’honneur de sa Visite, elle vint à Pied; elle se promene du matin jusqu’au soir, & elle laisse toutes les maladies d’Indolence en partage à ses Chevaux. Voilà comme elle conserve Sa Santé, même sa Beauté. Mais vous, quand vous allez à Auteuil c’est dans la Voiture. Cependant il n’y a pas plus loin de Passy à Auteuil, que d’Auteuil à Passy


M. F.
Vous m’ennuiez avec tant de Raisonnements.


La G.
Je le crois bien. Je me tais, et je continue mon office. Tenez cet Elancement et celui-ci.


M. F.
Oh! Ohh! — Continuez de parler je vous prie.


La G.
Non. J’ai un nombre d’Elancements à vous donner cette Nuit, et vous aurez le reste demain.


M. F.
Mon Dieu, La Fievre! Je me perds. Eh Eh! N’y at’il Personne qui puisse prendre cette peine pour moi.


La G.
Demandez cela à vos Chevaux. Ils ont pris la peine de marcher pour vous.


M. F.
Comment pouvez vous être si cruelle, de me tourmenter tant pour Rien.


La G.
Pas pour Rien. J’ai ici une Liste de tous vos Pechés, contre votre Sante bien distinctement écrite, & je peux vous rendre Raison de tous les Coups que je vous donne.


M. F.
Lisez la, donc.


La G.
C’est trop long à lire. Je vous en donnerai le Montant.


M. F.
Faitez le. Je suis tout Attention.


La G.
Souvenez vous combien de fois vous vous étez proposé de vous promener le matin suivant dans le Bois de Boulogne, dans le Jardin de La Muette ou dans le votre, et que vous avez manqué de parole; alleguant quelquefois que le tems étoit trop froid, d’autres fois qu’il étoit trop chaud, trop venteux, trop humide, ou trop quelqu’autre chose, quand en verité, il n’y avoit rien de trop qui empechoit, excepte votre trop de Paresse.


M. F.
Je confesse que cela peut arriver quelquefois, peutêtre pendant un An dix fois.


La G.
Votre Confession est bien imparfaite, le vrai Montant est cent quatrevingt dix neuf.


M. F.
Est’il possible?


La G.
Oui, c’est possible parceque c’est un fait. Vous pouvez rester assuré de la justesse de mon Compte.— Vous connoissez les Jardins de M. Brillon, comme ils sont bons a promener.* Vous connoissez le bel Escalier de 150. Dégrés, qui méne de la Terrasse en haut, jusqu’à la Plaine en bas. Vous avez visité deux fois par Semaine dans les après midi, cette aimable Famille. C’est une Maxime de votre Invention, qu’on peut avoir autant d’Excercice en montant et descendant un Mile en Escalier; qu’en marchant dix sur une plaine. Quelle belle Occasion vous avez eue de prendre tous les deux Excercices ensemble. En avez vous Profité? et combien de fois?


M. F.
Je ne peux pas bien repondre à cette Question.


La G.
Je repondrai donc pour vous. Pas une fois.


M. F.
Pas une fois!


La G.
Pas une fois. Pendant tout le bel Eté passé, vous y etez arrivé à six heures. Vous y avez trouvé cette charmante Femme et ses beaux Enfans, & ses amis prêts à vous accompagner dans ces Promenades, & de vous amuser avec leurs agréables Conversations. Et qu’avez vous fait? Vous vous étez assis sur la Terrasse, vous avez loué la belle Vue, regardé la Beauté des Jardins en bas; mais vous n’avez pas bougé un Pas pour descendre vous y promener. Au contraire vous avez demandé du Thé et l’Echiquier. Et vous voila collé à votre Siege jusqu’à neuf Heures. Et cela après avoir joué peutêtre deux Heures où vous avez diné. Alors au lieu de retourner chez vous à Pied ce qui pourrait vous remuer un peu, vous prenez votre Voiture. Quelle Sottise de croire qu’avec tout ce déreglement, on peut se conserver en Santé, sans moi.


M. F.
A cette heure je suis convaincu de la Justesse de cette Remarque du Bon Homme Richard, que nos Dettes et nos péchés sont toujours plus grands qu’on ne pense.


La G.
C’est comme cela que vous autres Philosophes, avez toujours les Maximes des Sages dans votre Bouche, pendant que votre Conduite est comme celle des Ignorans.


M. F.
Mais faites vous un de mes Crimes de ce que je retourne en Voiture de chez Me. Brillon.


La G.
Oui assûrement, car vous qui avez été assis toute la journée, Vous ne pouvez pas dire que vous étez fatigué du travail du Jour. Vous n’avez pas besoin donc d’étre soulagé par une Voiture.


M.F.
Que voulez vous donc que je fasse de ma Voiture?


La G.
Brulez la, si vous voulez. Alors vous en tirerez au moins pour une fois de la chaleur. Ou si cette Proposition ne vous plait pas, je vous en donnerai une Autre. Regardez les Pauvres Paysans qui travaillent la terre dans les Vignes et les Champs autour des Villages de Passy, Auteuil, Chaillot, &c. Vous pouvez tous les jours, parmi ces bonnes Creatures, trouver quatre ou cinq vieilles Femmes et vieux Hommes, courbés et peutêtre estropiés sous le poids des Années et par un travail trop fort et continuel, qui après une longue Journée de Fatigue ont à marcher peutêtre un ou deux Miles pour trouver leurs Chaumieres. Ordonnez à votre Cocher de les prendre et de les placer chèz eux. Voilà une bonne Oeuvre! qui fera du bien à votre Ame; et si en même tems vous retournez de votre Visite chèz les Brillons à Pied, cela sera bon pour votre Corps.


M. F.
Ah! comme vous étez ennuyeuse!


La G.
Allons donc à notre Metier, il faut souvenir que je suis vôtre Medecin. Tenez.


M. F.
Ohhh!— Quel Diable de Medecin!


La G.
Vous étez un Ingrat de me dire cela. N’est-ce pas moi qui en qualité de Votre Medecin vous ai sauvé de la Paralysie, de l’Hydropisie et de l’Apoplexie dont l’une ou l’autre vous auroient tué il y a long tems si je ne les en avois empechées.


M. F.
Je le confesse. Et je vous remercie pour ce qui est passé. Mais de Grace quittez-moi, pour jamais. Car il me semble qu’on aimeroit mieux mourir que d’être gueri si doloureusement. Souvenez vous que j’ai aussi été votre ami. Je n’ai jamais loué de combattre contre vous, ni les Medecins, ni les Charlatans d’aucune Espece, Si donc vous ne me quittez pas, vous Serez aussi accusable d’Ingratitude.


La G.
Je ne pense pas que je vous doive grande obligation de cela. Je me moque des Charlatans, ils peuvent vous tuer, mais ils ne peuvent pas me nuire. Et quant aux vrais Médecins, ils sont enfin convaincu de cette verité, que la Goute n’est pas une Maladie, mais un Veritable Remede, & qu’il ne faut pas guerir un Remede. Revenons à notre Affaire. Tenez.


M. F.
Oh de grace quittez moi, et je vous promets fidelement, que desormais je ne jouerai plus aux Echecs que je ferai de l’exercice journellement, et que je vivrai sobrement.


La G.
Je vous connois bien; vous étez un beau Prometteur. Mais après quelques mois de bonne Santé, vous commencerez à aller votre ancien train. Vos belles Promesses seront oubliées comme on oublie les formes des Nuages de la derniere année. Allons donc, finissons notre Compte. Après cela je vous quiterai; mais soyez assuré que je vous revisiterai en tems & lieu. Car c’est pour votre bien, et je suis, vous sçavez, votre bonne Amie.

